Judgment unanimously modified on the law and as modified affirmed and matter remitted to Steuben County Court for further proceedings in accordance with the following Memorandum: Upon defendant’s conviction, it was within the discretion of the court to issue a permanent order of protection; the court’s order, however, was deficient in that it failed to fix a time limitation and to name the individuals intended to benefit from its terms (see, CPL 530.13 [4]). Thus, we remit the matter for that purpose. (Appeal from Judgment of Steuben County Court, Scudder, J. —Attempted Rape, 1st Degree.) Present — Denman, P. J., Pine, Balio, Fallon and Davis, JJ.